DETAILED ACTION
Claims 1–9 and 11–22 are currently pending in this Office action.  Claim 10 stands canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. 
Concerning the rejection of claims 1–4, 6–8, 11–15, and 20 under 35 U.S.C. § 102(a)(2) as being anticipated by Schneider (WO 2018/019373 A1; US 10995218 B2 as English equivalent), page 9 of the remarks argues that “Schneider fails to disclose the 13C NMR resonance of the methyl groups of the methylated silica units in the claimed precipitated silica.”  Pages 10–11 cite the 37 C.F.R. § 1.132 declaration filed on 06/23/2022 as support.  This is unpersuasive because Table 1 of the declaration only shows data for experiments corresponding to Schneider Examples 1 to 10, 15, to 19, and 11 to 12.  ¶ 13.  Even so, Table 1 merely assumes Examples 13 and 14 are each “an intermediate between that of Schneider’s examples 1 to 10 and 15 to 19 […] and Schneider’s Examples 11 and 12” and surmises that they therefore “have several resonance peaks assigned to the CH3 groups chemically bond to Si atoms in the silica structure, at least one of them being far outside the range [-2.5, -4.5].”  This opinion fails to distinguish over Schneider because it is unsupported by any actual experimental evidence corresponding to Schneider Examples 13 and 14.
Page 12 argues that claim 7 is novel over Schneider because “Schneider teaches a process in which the alkali metal alkyl siliconate is at least partially, sometimes completely, added to the reaction medium after 50% of the precipitation reaction has taken place.”  This is unpersuasive because applicant fails to identify any particular teaching from Schneider where modifying agent is “added to the reaction medium after 50% of the precipitation reaction has taken place.”  Instead, applicant cites Schneider col. 6, l. 61 to col. 7, l. 7 as teaching a gradual decrease in the metered addition of [SiO4/2] and gradual increase of modifying agent.  This disregards Schneider’s express teaching that “the reaction for the production of precipitated silica and the modification thereof are effected in the same batch, where the modification reaction is effected during […] the reaction for the preparation of the precipitated silica.”  col. 5, ll. 30–33 (emphasis added).  In fact, Schneider explains that the modifying agent is advantageously metered into the reaction mixture in parallel and with the same metering start and end points as the [SiO4/2] starting materials and acid because it is inexpensive, rapid, and simple to do so.  col. 6, ll. 38–44, 57–61.  In other words, the alkali metal alkyl siliconate is introduced “before 50% of the precipitate reaction has taken place,” because Schneider meters the entirety of the modifying agent simultaneously with the [SiO4/2] starting materials and acid, each beginning and ending at the same time.  Later and/or separate additions of modifying agent to the reaction mixture are wholly unnecessary.  col. 6, ll. 53–54.
Page 12 also argues that claim 7 is nonobvious.  This is moot because the claim was not previously nor is it presently rejected as being obvious under 103.
	As for the §§ 102/103 rejections of claims 5 and 16 over Schneider, page 13–14 traverse the rejection because “the structure of the precipitated silica and the process by which the precipitated silica is prepared in the present invention is distinct from that of Schneider.”  This is unpersuasive because, as discussed above, Schneider’s precipitated silica are prepared by the same process as the present invention.  Further, applicant has not persuasively shown any critical difference between the claimed precipitated silica and that in Schneider by evidence on the record for the reasons already discussed.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.
Finally, for § 103 rejection of claims 9, 10, and 14–19 over Schneider, page 14 argues that “regarding of the pH conditions of the prior cited steps, the inventive process of preparing the claimed precipitated silica is distinct from the process taught by Schneider.”  As above, this is premised upon the assumption that “the reaction mixture taught by Schneider […] corresponds to the step wherein the modification reaction is effected in the reaction mixture during or directly after the reaction of the precipitated silica.”  This is unpersuasive, as applicant admits Schneider teaches the modification reaction during the reaction of the precipitated silica.
For claim 7, page 15 likewise maintains that:
there is no suggestion or motivation found in [] Schneider that would lead a person of ordinary skill in the art to provide a process wherein the total amount of at least one alkali metal alkyl siliconate is added to the reaction before 50% of the precipitation reaction has taken place.
This is unpersuasive because Schneider expressly teaches that “the reaction for the production of precipitated silica and the modification thereof are effected in the same batch, where the modification reaction is effected during […] the reaction for the preparation of the precipitated silica.”  col. 5, ll. 30–33 (emphasis added).  In fact, Schneider explains that the modifying agent is advantageously metered into the reaction mixture in parallel and with the same metering start and end points as the [SiO4/2] starting materials and acid because it is inexpensive, rapid, and simple to do so.  col. 6, ll. 38–44, 57–61.  In other words, the alkali metal alkyl siliconate is introduced “before 50% of the precipitate reaction has taken place,” because Schneider meters the entirety of the modifying agent simultaneously with the [SiO4/2] starting materials and acid, each beginning and ending at the same time.  Later and/or separate additions of modifying agent to the reaction mixture are wholly unnecessary.  col. 6, ll. 53–54.
	Page 15–16 further argue that Schneider fails to teach adding the whole amount of alkali metal alkali siliconate before the reaction has taken place in preferred embodiments of the invented process.  In particular, applicant cites Schneider col. 6, l. 61 to col. 7, l. 7 as teaching a gradual decrease in the metered addition of [SiO4/2] and gradual increase of modifying agent.  This is unpersuasive because disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123.  As discussed immediately above, Schneider teaches metering the [SiO4/2] and all of the modifying agent into the reaction mixture simultaneously with the same start and end point.
As such, the prior art rejections remain applicable to the claims even as amended.
	The provisional double patenting rejections over claims of 17/043741 remain applicable because applicant failed to file a terminal disclaimer to the copending application.

Specification
	The previous objection to the specification for failing to provide antecedent basis for the subject matter of claim 15 is withdrawn in light of the remarks at page 7, showing support from Par. 64 of the specification.

Claim Objections
The previous objection to claim 1 is withdrawn in light of the amendment correcting the same.

Claims 6, 7, and 22 are objected to because of the following informalities:  
Claim 6
lines 5–7 recite “the total amount of the at least one alkali metal alkyl siliconate being added to the rection medium before 50% of the precipitation reaction has taken place,” which is redundant with lines 4–5;
line 6 contains the misspelling “rection”
Claim 7 
lines 5–7 recite “the total amount of the at least one alkali metal alkyl siliconate being added to the rection medium before 50% of the precipitation reaction has taken place,” which is redundant with lines 4–5;
line 6 contains the misspelling “rection”
Claim 22 line 2 contains the misspelling “rection”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The previous rejections of claims 2, 3, 7–11, and 17–19 as being indefinite under 35 U.S.C. 112(b) are withdrawn in light of the amendments correcting the same.

Claim Rejections - 35 USC § 102
Claim(s) 1–4, 6–8, 11–15, 20, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schneider (WO 2018/019373 A1; US 10995218 B2 as English equivalent).
	Note: Schneider qualifies as prior art under § 102(a)(2) as a published PCT application designating the United States of America and was effectively filed on Jul. 27, 2016, which is before the effective filing date of the presently claimed invention based upon foreign priority (Dec. 27, 2017).
	With respect to claim 1, Schneider discloses a precipitated silica modified by an alkali methylsiliconate, where the precipitated silica is composed of [SiO4/2] and [(CH3)SiO3/2] units. Id. at col. 12, ll. 61–63. The presence and amount of [RxSiO(4-x)/2] can be confirmed by the R-group chemical shifts observed by 13C NMR spectroscopy in conjunction with 29Si NMR spectroscopy. Id. at col. 12, ll. 4–11.  The reference, however, is silent as to the 13C NMR resonance of the methyl groups in the alkyl moieties bound to at least a portion of the Si atoms in the silica structure is particularly between -2.5 and -4.5 ppm.
	“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
	The present specification explains that the precipitated silica of the invention comprises units of formula [SiO4/2] and units of formula [(CmH2m+1)SiO3/2]. Spec. at ¶¶ 8–9. The methyl groups chemically bound to the silica have resonances that are shifted with respect to methyl groups of alkyl metal alkyl siliconates used for their preparation. Id. at ¶¶ 13–14. The same section explains that potassium methyl siliconate has a resonance of -1.1 ppm, while the methyl group of the modified precipitated silica has a chemical shift of -2.5 ppm to -4.5 ppm. Id.
	Schneider likewise teaches prepares its precipitated silica in Example 14 employing potassium methyl siliconate during the synthesis of its precipitated silicate. More importantly, it teaches that the resulting precipitated silica comprises [SiO4/2] and [(CH3)SiO3/2] units, which is identical to applicant’s
disclosure. The associated methyl group would necessarily possess a chemical shift within the range of -
2.5 to -4.5 ppm because the precipitated silica has possesses the same structure.
	With respect to claims 2 and 3, Schneider discloses that the precipitated silica contains (CH3)SiO3/2 units, e.g., that the chemically bound moieties are methyl groups. Id. at col. 12, ll. 61–63.
	With respect to claim 4, Schneider discloses that the precipitated silica has a carbon content of 0.1 to 15.0 percent by weight. Id. at col. 6, ll. 4–6.
	With respect to claim 6, Schneider teaches that “the reaction for the production of precipitated silica and the modification thereof are effected in the same batch, where the modification reaction is effected during […] the reaction for the preparation of the precipitated silica.”  col. 5, ll. 30–33 (emphasis added).  The modifying agent is advantageously metered into the reaction mixture in parallel and with the same metering start and end points as the [SiO4/2] starting materials and acid because it is inexpensive, rapid, and simple to do so.  col. 6, ll. 38–44, 57–61.  In other words, the alkali metal alkyl siliconate is introduced “before 50% of the precipitate reaction has taken place,” because Schneider meters the entirety of the modifying agent simultaneously with the [SiO4/2] starting materials and acid, each beginning and ending at the same time.  Later and/or separate additions of modifying agent to the reaction mixture are wholly unnecessary.  col. 6, ll. 53–54.
	With respect to claim 7, Schneider teaches that “the reaction for the production of precipitated silica and the modification thereof are effected in the same batch, where the modification reaction is effected during […] the reaction for the preparation of the precipitated silica.”  col. 5, ll. 30–33 (emphasis added).  The modifying agent is advantageously metered into the reaction mixture in parallel and with the same metering start and end points as the [SiO4/2] starting materials and acid because it is inexpensive, rapid, and simple to do so.  col. 6, ll. 38–44, 57–61.  In other words, the alkali metal alkyl siliconate is introduced “before 50% of the precipitate reaction has taken place,” because Schneider meters the entirety of the modifying agent simultaneously with the [SiO4/2] starting materials and acid, each beginning and ending at the same time.  Later and/or separate additions of modifying agent to the reaction mixture are wholly unnecessary.  col. 6, ll. 53–54.
	With respect to claim 8, the concentration of silicate in the starting solution is about 66.7 g/L (as calculated from 60 g sodium silicate in 0.900 L of water). Id. at col. 20, ll. 58–65.
	With respect to claim 11, Schneider Example 14 employs potassium methyl siliconate. Id. at col. 21, ll. 7–9. The reference also discloses sodium monomethylsiliconate as suitable. Id. at col. 4, l. 38.
	With respect to claims 12 and 20, Schneider discloses a composition containing the precipitated silica and a rubber or other polymeric material. Id. at col. 1, ll. 31–37.
	With respect to claims 13 and 14, Schneider discloses a tire comprising the precipitated silica. Id. at col. 1, ll. 31–37.
	With respect to claim 15, Schneider discloses that the precipitated silica as imparting articles with improved insulation properties. Id. at col. 1, ll. 31–33; col. 12, ll. 49–52.
	With respect to claim 21, Schneider teaches that “the reaction for the production of precipitated silica and the modification thereof are effected in the same batch, where the modification reaction is effected during […] the reaction for the preparation of the precipitated silica.”  col. 5, ll. 30–33 (emphasis added).  The modifying agent is advantageously metered into the reaction mixture in parallel and with the same metering start and end points as the [SiO4/2] starting materials and acid because it is inexpensive, rapid, and simple to do so.  col. 6, ll. 38–44, 57–61.  In other words, Schneider meters the entirety of the modifying agent simultaneously with the [SiO4/2] starting materials and acid, each beginning and ending at the same time.  Later and/or separate additions of modifying agent to the reaction mixture are wholly unnecessary.  col. 6, ll. 53–54.

Claim Rejections - 35 USC § 102/103
Claim(s) 5 and 16 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35
U.S.C. 103 as obvious over Schneider (WO 2018/019373 A1; US 10995218 B2 as English equivalent).
	Schneider discloses that the precipitated silica has a BET surface area of 50 to 400 m2/g, but is silent as to the CTAB surface area of the precipitated silica. Id. at col. 13, ll. 12–14.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Schneider at Example 14 discloses preparing a precipitated silicate by providing a solution of sodium silicate solution and in parallel metering in an aqueous solution of potassium methylsiliconate
(commercial product SILRES® BS16 from Wacker Chemie AG). Id. at col. 20, l. 58 to col. 21, l. 24.  Sulfuric acid is metered in so as to keep the reaction pH at 9. Id. The remainder of the potassium methyl siliconate solution is metered in over a 90 minute reaction time (maintaining the pH at 9 by metering in sulfuric acid), at the end of which sulfuric acid is added to lower the pH to 3. This is identical to the process of present claims 7 and 8. Consequently, the resulting precipitated silica would necessarily have a CTAB surface area within the presently claimed range.
	Alternatively, assuming arguendo that the precipitated silicate of Schneider is only prepared by substantially similar manner, one of ordinary skill in the art would reasonably expect the resulting precipitated silica to possess similar properties to that claimed. Schneider teaches that microstructure
and properties of the resulting precipitate silica can be controlled depending on the reaction conditions and how the starting materials are metered into the reaction. Id. at col. 5, ll. 14–18; col. 7, ll. 49–59.
	While Schneider does not directly disclose the CTAB surface area of the precipitated silica, since each of the claimed components is present and rendered obvious by the teachings of Schneider, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the precipitated silica to possess a CTAB surface area within the presently claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Claim Rejections - 35 USC § 103
Claims 9, 17–19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (WO 2018/019373 A1; US 10995218 B2 as English equivalent).
	With respect to claims 9 and 18, Schneider teaches that the reaction mixture comprises water, alkali metal silicate, acid, and alkali metal methylsiliconate; keeping the reaction mixture at a pH between 8.0 and 10.0 by adding acid to counter the alkalinity of the methylsiliconate; and lowering the pH to below 5 with no further addition of silicate. Id. at col. 4, ll. 34–36; col. 5, ll; col. 6, ll. 23–32; col. 10, ll. 18–20.  One of ordinary skill in the art would reasonably understand that pH lowering is accomplished by adding acid, as in Example 14 therein. Id. at col. 6, ll. 27–31.
	Schneider, however, is silent as to i) providing a starting solution with a pH between 2.0 and 5.0 and ii) simultaneously adding silicate and an acid to said starting solution such that the pH is maintained between 2.0 and 5.0.
	Schneider teaches a process of directly producing and modifying a precipitated silica during in the same reaction. Id. at col. 5, ll. 30–36. Each of the starting materials (e.g., the alkali metal silicate, acid, alkali metal siliconate), are metered in over time during the reaction. Id. at col. 4, l. 60 to col. 5, l. 4. The microstructure and properties of the resulting precipitate silica can be controlled depending on the reaction conditions and how the each of materials are metered into the reaction. Id. at col. 5, ll. 14–18; col. 7, ll. 49–59.
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  One of
ordinary skill in the art would reasonably understand how to control the starting pH by when and how
much acid and/or alkali metal silicate is added. Applicant has otherwise not demonstrated the criticality of
the claimed separate steps i) and ii) and their accompanying pH condition. See In re Burhans, 154 F.2d
690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie
obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA
1930) (Selection of any order of mixing ingredients is prima facie obvious.).
	Given that Schneider teaches that the microstructure of the precipitated silica can be optimized depending upon the reaction conditions, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the pH conditions in the starting solution and while adding silicate depending upon the desired properties of the resulting precipitated silica.
	With respect to claim 17, Schneider teaches adding acid to the mixture such that the pH of the reaction mixture is between 8 and 10. Id. at col. 4, ll. 51–59.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Disclosed examples and preferred
embodiments do not constitute a teaching away from a broader disclosure or nonpreferred
embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
	Accordingly, given that Schneider teaches that a reaction mixture pH that overlaps the presently claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add acid in step ii) such that the reaction medium pH is between 7.0 and 8.5.
	With respect to claim 19, Schneider is silent as to the concentration of silicate in the starting solution.
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In case, Schneider teaches a process of directly producing and modifying a precipitated silica during in the
same reaction. Id. at col. 5, ll. 30–36. Each of the starting materials (e.g., the alkali metal silicate, acid,
alkali metal siliconate), are metered in over time during the reaction. Id. at col. 4, l. 60 to col. 5, l. 4. The
microstructure and properties of the resulting precipitate silica can be controlled depending on how the
starting materials are metered into the reaction. Id. at col. 5, ll. 14–18; col. 7, ll. 49–59.
	Given that Schneider teaches that the microstructure of the precipitated silica can be optimized depending upon the reaction conditions, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the silicate concentration in the starting solution depending upon the desired properties and microstructure of the precipitated silica.
	With respect to claim 22, Schneider teaches that “the reaction for the production of precipitated silica and the modification thereof are effected in the same batch, where the modification reaction is effected during […] the reaction for the preparation of the precipitated silica.”  col. 5, ll. 30–33 (emphasis added).  The modifying agent is advantageously metered into the reaction mixture in parallel and with the same metering start and end points as the [SiO4/2] starting materials and acid because it is inexpensive, rapid, and simple to do so.  col. 6, ll. 38–44, 57–61.  In other words, Schneider meters the entirety of the modifying agent simultaneously with the [SiO4/2] starting materials and acid, each beginning and ending at the same time.  Later and/or separate additions of modifying agent to the reaction mixture are wholly unnecessary.  col. 6, ll. 53–54.

Double Patenting
	Claims 1, 4, 5, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 17/043741 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 17 discloses a precipitated silica characterized by a CTAB surface area equal to or greater than 160 m2/g; a carbon content of 0.5 wt.% to 15.0 wt.%; and comprises linear or branched alkyl moieties chemically bound to Si atoms, wherein the resonance assigned to methyl groups in said alkyl moieties in the 13C NMR spectrum of the precipitated silica is between -2.5 and -4.5 ppm.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim 6 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of copending Application No. 17/043741 (reference application). Although the
claims at issue are not identical, they are not patentably distinct from each other because copending
claim 22 discloses a precipitated silica characterized by a CTAB surface area equal to or greater than 160
m2/g; a carbon content of 0.5 wt.% to 15.0 wt.%, which is prepared by the reaction of a silicate with a
carboxylic acid to produce a suspension of precipitated silica, said reaction comprising at least one step
wherein at least one alkali metal alkyl siliconate is provided to the reaction medium before 50% of the
precipitation reaction has taken place.
	Copending claim 22 differs from the present claims because it does not specifically indicate that the precipitated silica comprises linear or branched alkyl moieties chemically bound to Si atoms, wherein the resonance assigned to methyl groups in said alkyl moieties in the 13C NMR spectrum of the precipitated silica is between -2.5 and -4.5 ppm.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention
claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides
support for the patent claim. In this case, the specification of ‘741 Paragraphs 18–19 teach that the 13C
NMR spectrum of its precipitated silica is between -2.5 and -4.5 ppm, which is different from the -1.1 ppm
methyl resonance of the alkali methylalkyl siliconate starting material. Paragraphs 2 and 3 indicate that
modified precipitated silica prepared by the process therein is useful as a reinforcing filler and for thermal
insulation applications.
	Given the advantages of the modified precipitated silica taught by ‘741, it would have been obvious to a person having ordinary skill in the art to prepare a precipitated silica having a resonance assigned to methyl groups in said alkyl moieties in the 13C NMR spectrum as claimed given its reinforcing and insulation properties.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim 8 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 17/043741 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 23 discloses a precipitated silica characterized by a CTAB surface area equal to or greater than 160 m2/g; a carbon content of 0.5 wt.% to 15.0 wt.%, which is prepared by the steps of: (i) providing a starting solution comprising at least a portion of the total amount of the alkali metal alkyl siliconate, at least a portion of the total amount of the silicate involved in the reaction and optionally an electrolyte, the concentration of silicate in the starting solution being less than 100 g/L; (ii) adding an amount of a carboxylic acid to said starting solution to obtain a pH value for the reaction medium of at least 7.0, in particular of between 7.0 and 8.5; and (iii) further adding a carboxylic acid and, if appropriate, simultaneously the remaining portion of silicate to the reaction medium to obtain a silica suspension wherein the remaining portion of the at least one alkali metal alkyl siliconate, if any, is metered into the reaction medium in at least one of steps (ii) or (iii).
	Copending claim 23 differs from the present claim because it does not specifically indicate that the precipitated silica comprises linear or branched alkyl moieties chemically bound to Si atoms, wherein the resonance assigned to methyl groups in said alkyl moieties in the 13C NMR spectrum of the precipitated silica is between -2.5 and -4.5 ppm.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. In this case, the specification of ‘741 Paragraphs 18–19 teach that the 13C NMR spectrum of its precipitated silica is between -2.5 and -4.5 ppm, which is different from the -1.1 ppm methyl resonance of the alkali methylalkyl siliconate starting material. Paragraphs 2 and 3 indicate that modified precipitated silica prepared by the process therein is useful as a reinforcing filler and for thermal insulation applications.
	Given the advantages of the modified precipitated silica taught by ‘741, it would have been obvious to a person having ordinary skill in the art to prepare a precipitated silica having a resonance
assigned to methyl groups in said alkyl moieties in the 13C NMR spectrum as claimed given its reinforcing and insulation properties.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim 19 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 24 of copending Application No. 17/043741 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 24 discloses a precipitated silica characterized by a CTAB surface area equal to or greater than 160 m2/g; a carbon content of 0.5 wt.% to 15.0 wt.%, which is prepared by the steps of: (i) providing a starting solution comprising part of the total amount of silicate engaged in the reaction, the concentration of silicate in said starting solution being less than 20 g/L; (ii) adding carboxylic acid to said
starting solution, until at least 50% of the amount of silicate present in said starting solution is neutralized;
(iii) simultaneously adding silicate and carboxylic acid to the reaction medium, such that the ratio (amount
of silicate added)/(amount of silicate present in the starting solution) is greater than 4 and not more than
100; and (iv) stopping the addition of the silicate while continuing the addition of the carboxylic acid to the
reaction medium, until a value of the pH of the reaction medium of between 2.5 and 5.3 is reached and a
suspension of precipitated silica is obtained, wherein the at least one alkali metal alkyl siliconate is
metered into the reaction medium in at least one of steps (i), (ii) or (iii).
	Copending claim 24 differs from the present claim because it does not specifically indicate that the precipitated silica comprises linear or branched alkyl moieties chemically bound to Si atoms, wherein the resonance assigned to methyl groups in said alkyl moieties in the 13C NMR spectrum of the precipitated silica is between -2.5 and -4.5 ppm.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  In this case, the specification of ‘741 Paragraphs 18–19 teach that the 13C NMR spectrum of its precipitated silica is between -2.5 and -4.5 ppm, which is different from the -1.1 ppm methyl resonance of the alkali methylalkyl siliconate starting material. Paragraphs 2 and 3 indicate that modified precipitated silica prepared by the process therein is useful as a reinforcing filler and for thermal insulation applications.
	Given the advantages of the modified precipitated silica taught by ‘741, it would have been obvious to a person having ordinary skill in the art to prepare a precipitated silica having a resonance assigned to methyl groups in said alkyl moieties in the 13C NMR spectrum as claimed given its reinforcing and insulation properties.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claims 13 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of copending Application No. 17/043741 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 30 discloses an article comprising a precipitated silica characterized by a CTAB surface area equal to or greater than 160 m2/g; a carbon content of 0.5 wt.% to 15.0 wt.%, wherein the article is a thermal insulation material, a resorcinol-formaldehyde/silica composite, concrete, paper, a tire, or tire component.
	Copending claim 30 differs from the present claim because it does not specifically indicate that the precipitated silica comprises linear or branched alkyl moieties chemically bound to Si atoms, wherein the resonance assigned to methyl groups in said alkyl moieties in the 13C NMR spectrum of the precipitated silica is between -2.5 and -4.5 ppm.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  In this case, the specification of ‘741 Paragraphs 18–19 teach that the 13C
NMR spectrum of its precipitated silica is between -2.5 and -4.5 ppm, which is different from the -1.1 ppm
methyl resonance of the alkali methylalkyl siliconate starting material. Paragraphs 2 and 3 indicate that
modified precipitated silica prepared by the process therein is useful as a reinforcing filler and for thermal
insulation applications.
	Given the advantages of the modified precipitated silica taught by ‘741, it would have been obvious to a person having ordinary skill in the art to prepare an article containing a precipitated silica having a resonance assigned to methyl groups in said alkyl moieties in the 13C NMR spectrum as claimed given its reinforcing and insulation properties.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763